Exhibit32.1 CERTIFICATION PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 (SUBSECTIONS (a) AND (b) OF SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE) Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (Subsections (a)and (b)of Section1350, Chapter63 of Title18, United States Code), I, Steven L. Newman, President and Chief Executive Officer of TransoceanLtd., a Swiss corporation (the “Company”), hereby certify, to my knowledge, that: the Company’s Annual Report on Form10-K for the year ended December31, 2013 (the “Report”) fully complies with the requirements of Section 13(a)or 15(d)of the Securities Exchange Act of 1934; and information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated:February26, 2014 /s/ Steven L. Newman StevenL.Newman President and Chief Executive Officer
